Citation Nr: 9916814	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  93-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of fracture of the left lateral malleolus 
and os calcis with osteoporosis, currently evaluated as 20 
percent disabling.  

2.  Entitlement to service connection for left hip 
disability, secondary to service-connected residuals of 
fracture of the left lateral malleolus and os calcis with 
osteoporosis. 

3.  Entitlement to service connection for left knee 
disability, secondary to residuals of fracture of left 
lateral malleolus and os calcis with osteoporosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1995, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Louisiana, for additional development.  The 
case is now before the Board for final appellate 
consideration.

The issue of entitlement to service connection for a left 
knee disability will be addressed in the remand that follows 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating and left hip 
appeal has been obtained by the RO.

2.  The veteran's residuals of fracture of the left lateral 
malleolus and os calcis with osteoporosis have been shown to 
result in pain on use, weakness and functional loss. 

3.  The veteran's claim for service connection for left hip 
disability, secondary to residuals of fracture of the left 
lateral malleolus and os calcis with osteoporosis, is not 
plausible.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
fracture of the left lateral malleolus and os calcis with 
osteoporosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271 (1998).

2.  The veteran's claim for service connection for left hip 
disability, secondary to residuals of fracture of the left 
lateral malleolus and os calcis with osteoporosis, is not 
well-grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his residuals of fracture of the left lateral malleolus 
and os calcis with osteoporosis does not adequately reflect 
the severity of that disability.  He contends that this 
disability results in pain on use.  The veteran also 
maintains that he incurred a left hip disability as a result 
of his service-connected residuals of fracture of the left 
lateral malleolus and os calcis with osteoporosis.  
Therefore, a favorable determination has been requested.

The Board notes that in August 1997, the veteran was 
requested to complete and submit VA forms authorizing the RO 
to obtain medical records from private doctors previously 
identified by the veteran.  The claims file contains no 
response to this request.  "The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, the Board finds that current evidence 
of record sufficient to properly adjudicate the increased 
rating and left hip issues on appeal.

I.  Factual Background.

Historically, a June 1971 rating decision granted the veteran 
service connection for residuals of a fracture to the left 
lateral malleolus and os calcis with osteoporosis and 
limitation of motion of the left ankle.  The evaluation was 
10 percent, effective April 1971.  A Board decision dated in 
November 1971 increased the evaluation of the veteran's left 
heel and ankle to 20 percent.  The 20 percent rating has been 
continued to date.  The veteran submitted a reopened claim 
for an increased rating in February 1992.

Private medical records dated in January 1991 reveal 
traumatic arthritis of the left talocalcaneal joint secondary 
to fracture was diagnosed following X-ray examination of both 
ankles.  It was noted the veteran ran "a rather large cattle 
operation in addition to his activities at Reynolds Metals."  
It was felt he needed reinforced shoes.  When seen in April 
1991, he was tender along the plantar fascia, and had loss of 
motion.

Records of VA outpatient treatment show that in February 
1992, the veteran was prescribed Motrin for bilateral ankle 
pain.  In March 1992, the veteran was noted to be taking 
Motrin for bilateral ankle pain.  The assessment was post-
traumatic arthritis of the ankles, and the plan was for the 
veteran to continue Motrin. 

Reports of a March 1992 VA examination show that the veteran 
complained of sharp left ankle pain brought on by excessive 
activity, which included standing for more than 30 minutes at 
a time, that was improved with inactivity or Motrin.  These 
VA examination reports are negative for complaints, findings, 
symptoms, or diagnoses of left hip pain.  He had a normal 
gait, and there was no ankle instability or ankle joint 
effusion.  Dorsiflexion of each ankle was to 25 degrees, and 
plantar flexion was to 40 degrees, bilaterally.  Eversion was 
15 degrees, bilaterally.  Inversion was 35 degrees, 
bilaterally.


Pursuant to the Board's January 1995 remand, the veteran was 
provided a VA examination in April 1996 during which he 
complained of increasing left ankle and heel pain.  On 
physical examination, there was a puncture wound from a pin 
in the left heel.  Left ankle range of motion was plantar 
flexion to 22 degrees, and dorsiflexion to 20 degrees.  
Rotary motion of the hips revealed equal and adequate motion 
without evidence of pain.  Radiographic examination of the 
veteran's pelvis was normal.  Radiographic examination of the 
left ankle indicated evidence of an old, healed significant 
complex fracture involving the os calcis and the distal 
lateral malleolus and the adjacent tarsal surface, disuse 
osteopenia, and no acute fractures.  The pertinent diagnosis 
was traumatic arthritis of both ankles.  

A June 1997 addendum to the April 1996 VA examination report 
provides that the veteran's left ankle range of motion was 
diminished, more so than the veteran's right ankle.  There 
was traumatic arthritis of both ankles, with the right 
probably being secondary to the left ankle arthritis, which 
was extensive.  Degenerative arthritis of the right knee was 
found which could have been attributed to the veteran 
shifting weight off of his service-connected left ankle.  An 
October 1997 addendum to the April 1996 VA examination report 
provides that the veteran had limitation of motion of the low 
back that was very logically related to his service-connected 
left ankle and heel injury.  


II.  Legal Analysis.

A.  Entitlement to an increased evaluation for service-
connected residuals of 
fracture of the left lateral malleolus and os calcis with 
osteoporosis, 
currently evaluated as 20 percent disabling.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for residuals of fracture 
of the left lateral malleolus and os calcis with osteoporosis 
is plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
VA and private treatment records have been obtained, and the 
veteran has been provided a VA examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Under the Rating Schedule, marked limited motion of the ankle 
warrants a 20 percent evaluation.  This is the highest 
schedular evaluation provided for limitation of motion of the 
ankle.  Diagnostic Code 5271.  Ankylosis of the ankle in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between zero degrees and 10 degrees, warrants a 
30 percent evaluation.  38 C.F.R. § Diagnostic Code 5270 
(1998). 

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that an increased evaluation is not warranted under 
Diagnostic Code 5271.  The veteran's current 20 percent 
rating is the maximum schedular evaluation assignable under 
this Diagnostic Code for limitation of motion of the ankle.  

On the other hand, the Board finds that the medical evidence 
of left heel and ankle pain, functional loss and weakness 
does support additional compensation.  The veteran has 
consistently complained of left ankle and heel pain, 
including on use, during VA examinations and outpatient 
appointments.  VA outpatient treatment records show that the 
prescribed remedy was Motrin.  The veteran's complaints of 
pain are supported by objective evidence.  The April 1996 VA 
examination report and later addenda show that the veteran 
had left ankle osteopenia due to disuse, had to shift his 
weight from his left lower extremity to his right lower 
extremity due to his left ankle and heel disability, and 
experienced low back pain due to his left ankle and heel 
disability.  These findings are objective evidence of 
weakness and functional loss of the left ankle and heel.  
Considering this evidence, the Board finds that the veteran's 
service-connected left heel and ankle disability more nearly 
approximate ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between zero degrees and 10 degrees, as contemplated for a 30 
percent evaluation under Diagnostic Code 5270.  As such, the 
Board finds that an increased 30 percent evaluation is 
warranted for the service-connected left ankle disability.  
DeLuca, 8 Vet App at 202; 38 C.F.R. §§ 4.40, 4.45. 

B.  Entitlement to service connection for left hip 
disability, secondary to 
service-connected residuals of fracture of the left lateral 
malleolus and 
os calcis with osteoporosis.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on a secondary basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1998).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Veterans Appeals held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for left hip 
disability, secondary to service-connected residuals of 
fracture of the left lateral malleolus and os calcis with 
osteoporosis.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for left hip disability, secondary to 
service-connected residuals of fracture of the left lateral 
malleolus and os calcis with osteoporosis, to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of a current left hip disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Secondly, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service, or due to service-connected disability, as 
shown through lay or medical evidence.  Layno v. Brown 6 Vet. 
App. 465, 469 (1994).  Finally, there must be evidence of a 
nexus between the in-service, or due to service-connected 
disability, injury or disease and the current left hip 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Based on a complete review of the record, the Board concludes 
that the medical evidence fails to show that the veteran 
currently suffers from a left hip disability.  The competent 
(i.e., clinical) evidence of record does not substantiate 
that the veteran actually has a left hip disability.  The 
reports of the March 1992 VA examinations are negative for 
complaints, findings, symptoms, or diagnoses of impairment of 
the left hip.  The report of the April 1996 VA examination 
provides that rotary motion of the hips was full and without 
evidence of pain, and that radiographic examination of the 
veteran's pelvis was normal.  VA and private treatment 
records are similarly negative for left hip complaints, 
findings, symptoms, or diagnoses. 

Despite the objective medical evidence of record, the veteran 
maintains that he currently has a left hip disability, as the 
result of his service-connected left heel and ankle 
disability.  While he is competent to describe his 
observations, as a layperson, 

he is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his 
testimony does not constitute competent medical evidence of a 
current left hip disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As there exists no competent (i.e., medical) evidence of 
current left hip disability, the Board finds that the veteran 
has not submitted evidence of a well-grounded claim, and 
therefore the appeal based thereon is denied.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for residuals of fracture 
of the left lateral malleolus and os calcis with osteoporosis 
is granted.

Evidence of a well-grounded claim for service connection for 
left hip disability, secondary to service-connected residuals 
of fracture of the left lateral malleolus and os calcis with 
osteoporosis, not having been received, the appeal is denied. 


REMAND

The veteran also maintains that he incurred a left knee 
disability as a result of his service-connected residuals of 
fracture of the left lateral malleolus and os calcis with 
osteoporosis.  Therefore, a favorable determination has been 
requested.

The Board notes that in January 1995 the Board remanded this 
issue for additional development and an opinion as to the 
etiology of the claimed disability.  The report of an April 
1996 VA examination provided a diagnosis of traumatic 
arthritis of both knees.  However, the April 1996 VA 
examination report, the June 1997 addendum and the October 
1997 addendum are negative for any opinion as to the etiology 
of the left knee arthritis.  

In addition, the Board notes that in January 1995 the Board 
remanded the issues of service connection for disabilities of 
the right ankle and foot, right knee and low back, each 
secondary to service-connected residuals of fracture of the 
left lateral malleolus and os calcis with osteoporosis.  A 
December 1998 rating decision granted service connection for 
these three disabilities.  Degenerative arthritis of the 
right ankle was evaluated as 10 percent disabling, effective 
February 1992; degenerative arthritis of the right knee was 
evaluated as 10 percent disabling, effective April 1996; and 
low back pain was evaluated as 10 percent disabling, 
effective February 1992.  

In a VA Form 646 submitted in February 1999, the veteran's 
representative raised the issues of entitlement to increased 
evaluations for the right ankle, right knee and low back.  
The Board considers this correspondence to be a Notice of 
Disagreement with the disability evaluations set forth in the 
December 1998 rating decision for the right ankle, right knee 
and low back.  These issues are remanded to the RO for 
issuance of a Statement of the Case.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.


Accordingly, this case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to an appropriate VA 
examiner for review, and to determine the 
nature and etiology of any left knee 
disability.  Any additional examination 
deemed necessary should be performed.  
After reviewing the veteran's medical 
records, including the April 1996 VA 
examination report and corresponding 
addenda, the examiner should specifically 
state whether it is at least as likely as 
not that any left knee disability, to 
include but not limited to traumatic 
arthritis, was incurred or aggravated as 
a result of his service-connected left 
heel and ankle disability.  A complete 
rationale for any opinion expressed must 
be provided. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for service connection for left knee 
disability, secondary to residuals of 
fracture of the left lateral malleolus 
and os calcis with osteoporosis.  The RO 
should also issue a Statement of the Case 
regarding the denials of increased 
evaluations for the right ankle, right 
knee and low back disabilities. 

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.


The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

